The defendant appealed to this Court from a determination of the County Court, Suffolk County, dated March 26, 1997, made pursuant to the Sex Offender Registration Act (Correction Law art 6-C). By order of this Court dated April 24, 1997, the defendant was directed to show cause before this Court why an order should not be entered dismissing the appeal upon the ground that the determination is not appealable (People v Stevens, 235 AD2d 440).
Now, on the Court’s own motion, it is
Ordered that the appeal is dismissed. O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.